Citation Nr: 0627483	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder claimed as gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and three acquaintances


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1985, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  During the adjudication of this 
matter the veteran moved to Alabama; consequently, 
jurisdiction was transferred to the Montgomery, Alabama, RO, 
which is the certifying RO.

In January 2003 the veteran, along with three long-time 
acquaintances, appeared and testified at an RO hearing held 
in Montgomery, Alabama.

This matter was first before the Board in February 2005, at 
which time it was remanded for further development, including 
the acquisition of a compensation and pension (C&P) 
examination.  The report of this examination, completed in 
April 2005, has been made a part of the record.


REMAND

The veteran reports that she has stomach problems which onset 
during her service in Operation Desert Storm.  She says that 
she had "no problems whatsoever" prior to her deployment to 
the Persian Gulf, but that towards the end of her tour she 
began to suffer from cramps and vomiting.  She reports that 
she has been placed on different kinds of medications over 
the years but that nothing has worked.  She also states that 
treatment providers have been unable to pinpoint the problem, 
and that she has been told that she has "unexplained stomach 
problems."

Results of the aforementioned April 2005 C&P examination 
advise that the veteran has epigastric pain, "most likely 
hiatal hernia or esophageal in origin."  The examiner 
recommended that the veteran be sent for a GI workup.  

In May 2005 the veteran underwent GI testing.  The assessment 
was "chronic abdominal pain, suspect chronic pancreatitis - 
pain triggered by fatty meals, associated with diarrhea, 
prior alcohol history and pancreatitis.  Other concern is for 
mesenteric ischemia in setting of cocaine use."  Plans were 
made for an abdominal CT [computed tomography imaging] scan.  

The results of the May 2005 GI workup and the subsequent CT 
scan were not referred to the physician who had examined the 
veteran in April 2005 for the examiner's review.

Although the veteran is a Gulf War veteran with a complaint 
of an as yet undiagnosed illness, the Board notes that she 
was never given notice of the substantive laws and 
regulations concerning undiagnosed illness claims as per 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Moreover, inasmuch as 
the etiology of the veteran's stomach disorder remains 
undetermined, and in view of the GI workup completed pursuant 
to the April 2005 C&P examiner's request, the case should be 
referred back to the April 2005 examiner for assessment of 
the new medical evidence.  38 C.F.R. § 3.159(c)(4).  Since 
this case is being returned, the RO should also take the 
opportunity to obtain any recent treatment records.  
38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should send the veteran a 
letter that complies with the notification 
requirements of 38 C.F.R. § 3.159(b).  The 
letter must advise the veteran of the 
criteria for presumptive service 
connection for claims asserted as 
secondary to undiagnosed illness related 
to service during the Persian Gulf War.

2.  The RO should request the veteran to 
identify all health care providers that 
have treated her for stomach problems and 
attempt to obtain any respective medical 
records.  Even if no additional sources of 
treatment records are identified, all 
relevant treatment records compiled since 
April 2005 by the VA medical center 
patronized by the veteran should be 
obtained.  

3.  The RO should request all VA GI 
Laboratory/Clinic records compiled since 
May 2005, including the reports of any CT 
scans and other diagnostic tests.

4.  After the foregoing development has 
been accomplished, the claims folder 
should be returned to the April 2005 
examiner for re-assessment.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  The examiner 
is then requested to opine as to the 
following:

*	The identity, date of onset, and 
etiology of the veteran's current GI 
complaints.

*	Whether there is at least a 50 
percent probability or greater that 
the veteran's current GI complaints 
are related to her service in the 
Persian Gulf.

*	If it is determined that the 
veteran's GI complaints are not 
related to her service in the Persian 
Gulf, then the examiner should opine 
as to a nexus, if any, between the 
veteran's current complaints and her 
military service, particularly her 
complaints of abdominal pain since 
March 1991.

If this examiner is no longer available, or 
if this examiner determines that another 
examination would be helpful, the veteran 
should be scheduled for a new C&P 
examination.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and her representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


